     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL, CSBN 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     ASIM H. MODI, NYSBN 4692018
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, CA 94105
 6          Telephone: 415-977-8952
 7          Facsimile: 415-744-0134
            Email: asim.modi@ssa.gov
 8   Attorneys for Defendant
 9
                                 UNITED STATES DISTRICT COURT
10
                               EASTERN DISTRICT OF CALIFORNIA
11
                                           FRESNO DIVISION
12
13   JULIE ANN HARRELL,                              ) Case No.: 1:17-cv-1503-GSA
                                                     )
14          Plaintiff,                               ) STIPULATION AND ORDER TO
                                                     ) EXTEND BRIEFING SCHEDULE
15                  v.                               )
16                                                   )
     NANCY A. BERRYHILL,                             )
17   Acting Commissioner of Social Security,         )
                                                     )
18          Defendant.                               )
19                                                   )

20
            IT IS HEREBY STIPULATED by the parties, through their undersigned attorneys, to
21
     extend Defendant’s time to file her brief with the Court by 30 days to November 21, 2018, and
22
     that all other scheduling dates set forth in the Court’s Case Management Order shall be extended
23
     accordingly. This is Defendant’s second request for an extension of time in this matter and she
24
     requests it in good faith and without any intent to prolong proceedings unduly.
25
            There is good cause for this extension request because counsel for Defendant has
26
     workload issues that preclude filing her brief by October 22, 2018. In particular, counsel for
27
     Defendant is currently responsible for performing an extensive range of tasks, such as: preparing
28
     for an oral arguments in three Social Security cases before the District of Hawaii at the end of the



                                                     -1-
 1   month, drafting briefs and summary judgment motions in Social Security cases before the district
 2   courts within the Ninth Circuit, negotiating (or litigating) attorney fee matters pursuant to the
 3   Equal Access to Justice Act before the district courts within the Ninth Circuit (including one
 4   brief due next week); preparing and delivering a presentation to the Social Security
 5   Administration’s Office of Hearing Operations; drafting a post-hearing brief for an arbitration
 6   proceeding involving the agency and one of the agency’s collective bargaining units; and
 7   assisting with implementing the terms of the class action settlement reached in Hart v. Berryhill
 8   (N.D.Cal. No. 3:15-cv-623-JST). Also, counsel for Defendant presented an oral argument to the
 9   Ninth Circuit in a Social Security case on October 10, 2018; substantive preparation and travel to
10   Honolulu, Hawaii for this argument has hindered review of the record and preparation of the
11   responsive brief in the instant case.
12          Counsel for Defendant apologizes to Plaintiff and the Court for any inconvenience caused
13   by this delay.
14
15                                                 Respectfully submitted,
16
     Date: October 16, 2018                        LAW OFFICES OF LAWRENCE D. ROHLFING
17
18                                           By:   /s/ Asim H. Modi for Monica Perales*
                                                   MONICA PERALES
19                                                 *Authorized by email on October 16, 2018
                                                   Attorney for Plaintiff
20
21   Date: October 16, 2018                        MCGREGOR W. SCOTT
                                                   United States Attorney
22                                                 DEBORAH LEE STACHEL
23                                                 Regional Chief Counsel, Region IX
                                                   Social Security Administration
24
                                             By:   /s/ Asim H. Modi
25                                                 ASIM H. MODI
26                                                 Special Assistant United States Attorney
                                                   Attorneys for Defendant
27
28   ///



                                                      -2-
 1
     IT IS SO ORDERED.
 2
       Dated:   October 17, 2018          /s/ Gary S. Austin
 3                                 UNITED STATES MAGISTRATE JUDGE
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                   -3-
